Judgment, Supreme Court, New York County, rendered on September 22, 1972, upon defendant’s plea of guilty, unanimously reversed, on the law, the sentence vacated and the case remitted to the Criminal Term of the Supreme Court, New York County, for resentencing. The sentencing court did not grant defendant an opportunity to be heard before sentencing as required by CPL 380.50. Failure to do so constitutes error necessitating a reversal of the sentence and a remand for resentencing only (People v. Lotz, 42 A D 2d 900; People v. Williams, 42 A D 2d 931; People v. Bojas, 42 A D 2d 945). Concur — Nunez, J. P., Steuer, Capozzoli, Lane and Lynch, JJ.